         CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

RANDI HANDWERK, on behalf of               Case No. 0:21-cv-00351-MJD-TNL
himself individually and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
DAN FLATEN, on behalf of                   Case No. 0:21-cv-00404-MJD-TNL
himself individually and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
LEON PFAFF, on behalf of                   Case No. 0:21-cv-00462-MJD-TNL
himself individually and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
         CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 2 of 17




B. CARLSON, on behalf of                        Case No. 0:21-cv-00475-MJD-TNL
himself individually and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
RYAN BROS., INC., on behalf of themselves       Case No. 0:21-cv-00433-MJD-TNL
and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                   Defendants.




                                            2
        CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 3 of 17




EAGLE LAKE FARMS PARTNERSHIP, on                   Case No. 0:21-cv-00543-MJD-TNL
behalf of itself individually and all others
similarly situated,

                   Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                    Defendants.
BRAD DEKREY, on behalf of himself                  Case No. 0:21-cv-00639-MJD-TNL
individually and all others
similarly situated,

                   Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                  Defendants.




                                               3
        CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 4 of 17




TYLER SCHULTZ, on behalf of himself                    Case No. 0:21-cv-00681-MJD-TNL
individually and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                    Defendants.
HAPKA FARMS, INC. and AMY HAPKA, on                    Case No. 0:21-cv-00685-MJD-TNL
behalf of themselves individually and all others
similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP et al.,

                    Defendants.
BEEMAN BERRY FARM, LLC, individually                   Case No. 0:21-cv-00719-MJD-TNL
and on behalf of all others
similarly situated,

                   Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                   Defendants.




                                                   4
         CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 5 of 17




WUNSCH FARMS, individually and on behalf              Case No. 0:21-cv-00970-MJD-TNL
of all others similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                    Defendants.
KENNETH BECK, on behalf of himself                    Case No. 0:21-cv-00996-PJS-KMM
individually and all others similarly situated,

                    Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                    Defendants.




                                                  5
             CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 6 of 17




  JOINT MOTION TO SET RESPONSE DEADLINES AND BRIEFING SCHEDULE1

       Plaintiffs Randi Handwerk, Dan Flaten, Ryan Brothers, Inc., Michael J. Ryan, Leon Pfaff,

B. Carlson, Eagle Lake Farms Partnership, Brady DeKrey, Tyler Schultz, Hapka Farms, Inc.,

Amy Hapka, and Beeman Berry Farm, LLC (together, “Plaintiffs”) and Defendants

GROWMARK, Inc. and GROWMARK FS, LLC, after consultation with all other Defendants in

these actions,2 who report that they support the relief sought, jointly request that the Court extend

any current deadlines to answer or otherwise respond as set forth below.

         1.      On February 5, 2021, Randi Handwerk filed a complaint in the District of

Minnesota, Handwerk v. Bayer Cropscience, et al., 0:21-cv-00351-MJD-TNL (“Handwerk”).

The Handwerk case was assigned to Judge Michael J. Davis and Magistrate Judge Tony N.

Leung.




        This Joint Motion to Extend Response Deadlines is being filed contemporaneously in
         1

Handwerk v. Bayer CropScience LP, et al., 0:21-cv-00351-MJD-TNL (D. Minn.); Flaten v.
Bayer CropScience LP, et al., 0:21-cv-00404-MJD-TNL (D. Minn.); Ryan Bros., Inc., v. Bayer
CropScience LP, et al., 0:21-cv-00433-MJD-TNL (D. Minn); Pfaff v. Bayer Cropscience, et al.,
0:21-cv-00462-MJD-TNL (D. Minn.); Carlson v. Bayer CropScience LP, et al., 0:21-cv-00475-
MJD-TNL (D. Minn.); Eagle Lake Farms Partnership v. Bayer CropScience LP, et al., 0:21-cv-
00543-MJD-TNL (D. Minn.); Dekrey v. Bayer CropScience LP, et al., 0:21-cv-00639-MJD-TNL
(D. Minn.); Schultz v. Bayer CropScience LP, et al., 0:21-cv-00681-MJD-TNL (D. Minn.);
Hapka Farms, Inc. and Amy Hapka v. Bayer CropScience LP et al., 0:21-cv-00685-MJD-TNL
(D. Minn.); Beeman Berry Farm, LLC v. Bayer CropScience LP et al., 0:21-cv-00719-MJD-TNL
(D. Minn.); Wunsch Farms, v. Bayer CropSciene LP, et al., 0: 21-cv-00970-MJD-TNL (D.
Minn.); and Kenneth Beck, v. Bayer CropScience, LP, et al., 0:21-cv-00996-PJS-KMM (D.
Minn.).
         The other Defendants are: Bayer CropScience LP; Bayer CropScience, Inc.; Corteva
         2

Inc.; Cargill Incorporated; BASF Corporation; Syngenta Corporation; WinField Solutions, LLC;
Univar Solutions, Inc.; Federated Co-operatives Ltd.; CHS Inc.; Nutrien Ag Solutions, Inc.;
Simplot AB Retail Sub, Inc.; and Tenkoz, Inc.

                                                 6
         CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 7 of 17




       2.      Subsequently, a number of additional related cases have been filed in this District:

Flaten v. Bayer Cropscience, et al., 0:21-cv-00404-MJD-TNL (D. Minn.); Ryan Bros., Inc., v.

Bayer Cropscience, et al., 0:21-cv-00433-MJD-TNL (D. Minn.); Pfaff v. Bayer Cropscience, et

al., 0:21-cv-00462-MJD-TNL (D. Minn.); Carlson v. Bayer Cropscience, et al., 0:21-cv-00475-

MJD-TNL (D. Minn.); Eagle Lake Farms Partnership v. Bayer Cropscience, et al., 0:21-cv-

00543-MJD-TNL (D. Minn.); Dekrey v. Bayer CropScience, et al., 0:21-cv-00639-MJD-TNL

(D. Minn.); Schultz v. Bayer Cropscience, et al., 0:21-cv-00681-MJD-TNL (D. Minn.); Hapka

Farms, Inc. and Amy Hapka v. Bayer Cropscience et al., 0:21-cv-00685-MJD-TNL (D. Minn.);

Beeman Berry Farm, LLC v. Bayer Cropscience et al., 0:21-cv-00719-MJD-TNL; Wunsch

Farms, v. Bayer CropScience LP, et al., 0: 21-cv-00970-MJD-TNL (D. Minn.); and Kenneth

Beck, v. Bayer CropScience, LP, et al., 0:21-cv-00996-PJS-KMM (D. Minn.) (together with

Handwerk, the “Class Action Cases”).

       3.      All of the Class Action Cases, except Beck, have been reassigned to the

Honorable Michael Davis.

       4.      Defendants Bayer Cropscience LLP and Bayer Cropscience, Inc. (collectively

“Bayer”) have filed or expect to file a motion (“1404(a) Motion”) to seek transfer of the Class

Action Cases to the Eastern District of Missouri pursuant to a forum-selection clause that Bayer

alleges is contained in its contracts with Plaintiffs in the Class Action Cases. Plaintiffs currently

expect to oppose that motion.

       5.      The plaintiffs in the Class Action Cases have informed Defendants that they will

file a consolidated amended complaint on or before April 21, 2021.

       6.      Additional cases have been filed in the District of Kansas, the Eastern District of

Pennsylvania, the Southern District of Illinois, and the District of Idaho (“Related Cases”). The
                                                  7
         CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 8 of 17




plaintiffs in the Class Action Cases and in each of the Related Cases filed in the four other

federal districts all seek to represent essentially the same classes of farmers asserting the same or

similar claims. Bayer has filed or expects to file motions to seek transfer of certain of the

Related Cases to the Eastern District of Missouri.

        7.      Plaintiffs in the Southern District of Illinois have filed a motion before the

Judicial Panel on Multidistrict Litigation (“Panel”) seeking to transfer the Class Action Cases

and the Related Cases to the Southern District of Illinois. That motion is now fully briefed and

awaits argument on May 27 before, and decision by, the Panel.

        8.      All parties have agreed that the Class Action Cases and the Related Cases should

be consolidated for pretrial purposes in a single district. All plaintiffs except the plaintiffs in the

Southern District of Illinois have proposed that the cases be transferred to the District of

Minnesota. Defendants have proposed that the cases be transferred either to the Eastern District

of Missouri or to the District of Minnesota.

        9.      The parties anticipate that the Class Action Cases will ultimately be consolidated

and coordinated, in the interest of justice, efficiency, and conservation of judicial resources.

Plaintiffs and Defendants in the Class Action Cases have cooperated to put the cases largely onto

a single schedule. Based on previous stipulations, the Defendants’ responses to the complaints,

and the Plaintiffs’ responses to the 1404(a) motion, are due no earlier than May 5, 2021.

        10.     The parties have attempted to coordinate proceedings with the plaintiffs in the

Related Actions in four other federal districts. The plaintiffs in three districts (Idaho, Kansas,

and Eastern Pennsylvania) have cooperated in these efforts.

        11.     Defendants therefore filed a motion to stay cases in the Southern District of

Illinois (“ILSD Cases”). The district court declined to stay proceedings. Based on a stipulation
                                                 8
         CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 9 of 17




among the parties, the district court ordered that Defendants’ responses to the complaints be filed

on or before April 27, 2021.

       12.     Because motion to dismiss briefing will proceed in the ILSD Cases, Plaintiffs and

Defendants in the Class Action Cases have agreed that briefing should proceed in this District

(but not in Kansas, Idaho, or Eastern Pennsylvania). Plaintiffs and Defendants have agreed upon

the following schedule for filing of an amended complaint and responses to that complaint:

                  Plaintiffs will file a consolidated amended complaint (“CAC”) no later than
                   April 21, 2021. The CAC will not include any new claims not already
                   pleaded in the Class Action Cases filed on or before April 9, 2021.

                  Defendants will file their responses to the CAC no later than May 5, 2021.

                  Plaintiffs’ opposition to any motion to dismiss shall be filed within 21 days
                   thereafter.

                  Defendants’ replies shall be filed within 21 days thereafter.

       13.     Counsel will meet and confer on page limitations for briefing of the anticipated

Rule 12 motions and submit a proposed order to the Court.

       14.     After the CAC has been filed, Bayer will determine whether to file a 1404(a)

motion as to the CAC. If a CAC is filed on or before April 21, 2021, then all of Bayer’s pending

1404(a) motions shall be deemed withdrawn without prejudice to refiling a single motion as to

the CAC.

       15.     Defendants do not waive any defenses, and all parties reserve all rights.

       WHEREFORE, for the reasons set forth above, this joint motion respectfully requests

that the Court enter an order granting the relief requested above.

Dated: April 19, 2021




                                                 9
       CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 10 of 17




/s/ Daniel E. Gustafson                      /s/ Jaime Stilson
Daniel E. Gustafson (MN Lic. #202241)        Michael A. Lindsay (MN Lic. #0163466)
Michelle J. Looby (MN Lic. #0388166)         F. Matthew Ralph (MN Lic. #0323202)
Daniel J. Nordin (MN Lic. #0392393)          Jaime Stilson (MN Lic. #0392913)
Mickey L. Stevens (MN Lic. #0398549)         DORSEY & WHITNEY LLP
GUSTAFSON GLUEK PLLC                         50 South Sixth Street Suite 1500
Canadian Pacific Plaza                       Minneapolis, MN 55402-1498
120 South Sixth Street, Suite 2600           Telephone: (612) 340-2600
Minneapolis, MN 55402                        lindsay.michael@dorsey.com
Telephone: (612) 333-8844                    ralph.matthew@dorsey.com
dgustafson@gustafsongluek.com                stilson.jaime@dorsey.com
mlooby@gustafsongluek.com
dnordin@gustafsongluek.com                   Counsel for GROWMARK, Inc.; GROWMARK
mstevens@gustafsongluek.com                  FS, LLC

Joseph W. Cotchett
Adam J. Zapala
Karin B. Swope
Elizabeth T. Castillo
James G.B. Dallal
Reid W. Gaa
COTCHETT, PITRE & MCCARTHY, LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
Tel: (650) 697-6000
jcotchett@cpmlegal.com
azapala@cpmlegal.com kswope@cpmlegal.com
ecastillo@cpmlegal.com
jdallal@cpmlegal.com
rgaa@cpmlegal.com

Michael R. Cashman (MN Lic. #206945)
Anne T. Regan (MN Lic. #0333852)
Nathan D. Prosser (MN Lic. #0329745)
HELLMUTH & JOHNSON PLLC
8050 West 78th Street
Edina, MN 55439
Telephone: (952) 941-4005
Facsimile: (952) 941-2337
aregan@hjlawfirm.com
nprosser@hjlawfirm.com


Joseph Goldberg
Vincent J. Ward
                                        10
       CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 11 of 17




Frank T. Davis
Josh B. Ewing
FREEDMAN BOYD HOLLANDER
GOLDBERG URIAS & WARD P.A.
20 First Plaza, Suite 700
Albuquerque, NM 87102
Telephone: (505) 305-1263
jg@fbdlaw.com
vwj@fbdlaw.com
ftd@fbdlaw.com
jbe@fbdlaw.com

Counsel for Randi Handwerk

/s/Daniel E. Gustafson                       /s/Daniel E. Gustafson
Daniel E. Gustafson (MN Lic. #202241)        Daniel E. Gustafson (MN Lic. #202241)
Daniel C. Hedlund (MN Lic. #258337)          Daniel C. Hedlund (MN Lic. #258337)
Michelle J. Looby (MN Lic. #0388166)         Michelle J. Looby (MN Lic. #0388166)
Daniel J. Nordin (MN Lic. #0392393)          Daniel J. Nordin (MN Lic. #0392393)
Mickey L. Stevens (MN Lic. #0398549)         Mickey L. Stevens (MN Lic. #0398549)
GUSTAFSON GLUEK PLLC                         GUSTAFSON GLUEK PLLC
Canadian Pacific Plaza                       Canadian Pacific Plaza
120 South Sixth Street, Suite 2600           120 South Sixth Street, Suite 2600
Minneapolis, MN 55402                        Minneapolis, MN 55402
Telephone: (612) 333-8844                    Telephone: (612) 333-8844
dgustafson@gustafsongluek.com                dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com                  dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com                    mlooby@gustafsongluek.com
dnordin@gustafsongluek.com                   dnordin@gustafsongluek.com
mstevens@gustafsongluek.com                  mstevens@gustafsongluek.com

Richard M. Paul III                          Robert J. Gralewski, Jr.
Ashlea G. Schwarz                            Samantha L. Greenberg
PAUL LLP                                     KIRBY McINERNEY LLP
601 Walnut Street, Suite 300                 600 B Street, Suite 2110
Kansas City, MO 64106                        San Diego, CA 92101
Telephone: (816) 984-8100                    Telephone: (619) 784-1442
Rick@PaulLLP.com                             bgralewski@kmllp.com
Ashlea@PaulLLP.com                           sgreenberg@kmllp.com

Counsel for Plaintiff Dan Flaten             Kenneth A. Wexler
                                             Mark R. Miller
                                             Melinda J. Morales
                                             WEXLER WALLACE LLP
                                             55 W. Monroe Street
                                        11
CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 12 of 17




                                      Suite 3300
                                      Chicago, Illinois 60603
                                      Tel: (312) 346-2222
                                      kaw@wexlerwallace.com
                                      mrm@wexlerwallace.com
                                      mjm@wexlerwallace.com

                                      Timothy D. Battin
                                      Christopher V. Le
                                      STRAUS & BOIES, LLP
                                      4041 University Drive
                                      Suite 500
                                      Fairfax, VA 22030
                                      Tel: (703) 764-8700
                                      tbattin@straus-boies.com
                                      cle@straus-boies.com

                                      Counsel for Plaintiff Leon Pfaff




                              12
CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 13 of 17




                                      /s/ Michael R. Cashman
                                      Michael R. Cashman (MN #206945)
                                      Anne T. Regan (MN #333852)
                                      Nathan D. Prosser (MN #0329745)
                                      HELLMUTH & JOHNSON, PLLC
                                      8050 West 78th Street
                                      Edina, Minnesota 55439
                                      Telephone: (952) 941-4005
                                      Facsimile: (952) 941-2337
                                      mcashman@hjlawfirm.com
                                      aregan@hjlawfirm.com
                                      nprosser@hjlawfirm.com

                                      Drew R. Ball
                                      Steve McCann
                                      BALL & McCANN, P.C.
                                      161 North Clark Street, Suite 1600
                                      Chicago, Illinois 60601
                                      Telephone: (872) 205-6556
                                      Drew@BallMcCannLaw.com
                                      Steve@BallMcCannLaw.com

                                      Counsel for Plaintiffs Ryan Bros., Inc., and
                                      Michael J., Ryan




                              13
       CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 14 of 17




/s/ Daniel E. Gustafson                        /s/David M. Cialkowski
Daniel E. Gustafson (MN Lic. #202241)          David M. Cialkowski (MN Lic. #306526)
Michelle J. Looby (MN Lic. #0388166)           Brian C. Gudmundson (MN Lic. #336695)
Daniel J. Nordin (MN Lic. #0392393)            Alyssa J. Leary (MN Lic. #397552)
Mickey L. Stevens (MN Lic. #0398549)           ZIMMERMAN REED LLP
GUSTAFSON GLUEK PLLC                           1100 IDS Center, 80 S. 8th St.
Canadian Pacific Plaza                         Minneapolis, MN 55402
120 South Sixth Street, Suite 2600             Telephone: (612) 341-0400
Minneapolis, MN 55402                          david.cialkowski@zimmreed.com
Telephone: (612) 333-8844                      brian.gudmundson@zimmreed.com
dgustafson@gustafsongluek.com                  alyssa.leary@zimmreed.com
mlooby@gustafsongluek.com
dnordin@gustafsongluek.com                     Hart L. Robinovitch (MN Lic. #240515)
mstevens@gustafsongluek.com                    ZIMMERMAN REED LLP
                                               14646 N. Kierland Blvd., Suite 145
Jeffrey B. Gittleman                           Scottsdale, AZ 85254
Chad A. Carder                                 Telephone: (480) 348-6415
BARRACK, RODOS & BACINE                        hart.robinovitch@zimmreed.com
3300 Two Commerce Square
2001 Market Street                             E. Powell Miller
Philadelphia, PA 19103                         Sharon S. Almonrode
Telephone: (215) 963-0600                      William Kalas
jgittleman@barrack.com                         Dennis A. Lienhardt
ccarder@barrack.com                            THE MILLER LAW FIRM PC
                                               950 West University Drive,
John G. Emerson                                Rochester, Michigan 48307
EMERSON FIRM, PLLC                             (248) 841-2200
2500 Wilcrest, Suite 300                       epm@millerlawpc.com
Houston, TX 77042                              ssa@millerlawpc.com
Telephone: (800)-551-8649                      wk@millerlawpc.com
jemerson@emersonfirm.com                       dal@millerlawpc.com

Counsel for Plaintiff Eagle Lake Farms         Counsel for Plaintiff Brad DeKrey
Partnership

/s/ Bryan L. Bleichner                         /s/ Garrett D. Blanchfield
Karl L. Cambronne (#14321)                     Garrett D. Blanchfield (#209855)
Bryan L. Bleichner (#0326689)                  Roberta A. Yard (#322295)
Jeffrey D. Bores (#227699)                     REINHARDT WENDORF &
Christopher P. Renz (#0313415)                 BLANCHFIELD
CHESTNUT CAMBRONNE PA                          332 Minnesota Street, Suite W1050
100 Washington Avenue South, Suite 1700        St. Paul, MN 55101
Minneapolis, MN 55401                          Tel: (651) 287-2100
Phone: 612-339-7300                            Fax: (651) 287-2103
kcambronne@chestnutcambronne.com               g.blanchfield@rwblawfirm.com
                                          14
        CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 15 of 17




bbleichner@chestnutcambronne.com              r.yard@rwblawfirm.com
jbores@chestnutcambronne.com
crenz@chestnutcambronne.com                   Counsel for Plaintiffs Hapka Farms, Inc. and
                                              Amy Hapka
Wilbert B. Markovits
Terence R. Coates
MARKOVITS, STOCK & DEMARCO, LLC
3825 Edwards Road, Ste. 650
Cincinnati, OH 45209
Telephone No. (513) 651-3700
bmarkovits@msdlegal.com
tcoates@msdlegal.com

Counsel for Plaintiff Tyler Schultz

/s/ William G. Caldes                         /s/ Daniel E. Gustafson
William G. Caldes                             Daniel E. Gustafson (MN Lic. #202241)
Jeffrey J. Corrigan                           Michelle J. Looby (MN Lic. #0388166)
Jeffrey L. Spector                            Daniel J. Nordin (MN Lic. #0392393)
Icee N. Etheridge                             Mickey L. Stevens (MN Lic. #0398549)
SPECTOR ROSEMAN & KODROFF, P.C.               GUSTAFSON GLUEK PLLC
2001 Market Street, Suite 3420                Canadian Pacific Plaza
Philadelphia, PA 19103                        120 South Sixth Street, Suite 2600
Tel: (215) 496-0300                           Minneapolis, MN 55402
bcaldes@srkattorneys.com                      Telephone: (612) 333-8844
jcorrigan@srkattorneys.com                    dgustafson@gustafsongluek.com
jspector@srkattorneys.com                     mlooby@gustafsongluek.com
ietheridge@srkattorneys.com                   dnordin@gustafsongluek.com
                                              mstevens@gustafsongluek.com
Rhett A. McSweeney (#269542)
Jonathan R. Mencel (#390056)                  Brett Cebulash
MCSWEENEY LANGEVIN                            Kevin Landau
2116 Second Avenue South                      Evan Rosin
Minneapolis, MN 55404                         TAUS, CEBULASH & LANDAU, LLP
Tel: (612) 746-4646                           80 Maiden Lane, Suite 1204
Fax: (612) 454-2678                           New York, NY 10038
ram@westrikeback.com                          Telephone: (212) 931-0704
jon@westrikeback.com                          bcebulash@tcllaw.com
filing@westrikeback.com                       klandau@tcllaw.com
                                              erosin@tcllaw.com

Mark K. Wasvary                               Counsel for Plaintiff WUNSCH FARMS
MARK K. WASVARY, P.C.
2401 W. Big Beaver Rd, STE 100
Troy, MI 48084
                                      15
       CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 16 of 17




Tel: 248-649-5667
markwasvary@hotmail.com

Brian P. Murray
Lee Albert
GLANCY PRONGAY & MURRAY LLP
230 Park Avenue, Suite. 530
New York, NY 10169
Tel: (212) 682-5340
Fax: (212) 884-0988
bmurray@glancylaw.com
lalbert@glancylaw.com

Steven A. Kanner
Jonathan M. Jagher
FREED KANNER LONDON & MILLEN LLC
2201 Waukegan Rd, Suite 130
Bannockburn, IL 60015
Tel: (224) 632-4500
skanner@fklmlaw.com
jjagher@fklmlaw.com

David P. McLafferty
MCLAFFERTY LAW FIRM, P.C.
923 Fayette Street
Conshohocken, PA 19428
Tel: (610) 940-4000 ext. 12
Fax: (610) 940-4007
dmclafferty@mclaffertylaw.com

Counsel for Plaintiffs Beeman Berry Farm, LLC


/s/Michael R. Cashman
Michael R. Cashman (MN #206945)
Anne T. Regan (MN #333852)
Nathan D. Prosser (MN #0329745)
HELLMUTH & JOHNSON, PLLC
8050 West 78th Street
Edina, Minnesota 55439
Telephone: (952) 941-4005
Facsimile: (952) 941-2337
mcashman@hjlawfirm.com
aregan@hjlawfirm.com
nprosser@hjlawfirm.com
                                            16
       CASE 0:21-cv-00351-MJD-TNL Doc. 71 Filed 04/19/21 Page 17 of 17




Drew R. Ball
(To Be Admitted Pro Hac Vice)
Steve McCann
(To Be Admitted Pro Hac Vice)
BALL & McCANN, P.C.
161 North Clark Street, Suite 1600
Chicago, Illinois 60601
Telephone: (872) 205-6556
Drew@BallMcCannLaw.com
Steve@BallMcCannLaw.com

Counsel for Plaintiff Kenneth Beck




                                     17
